Citation Nr: 1431575	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for depression, not otherwise specified.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).     

3.  Entitlement to service connection for removal of teeth due to radiation and chemotherapy.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to February 1985 and from May 1987 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in June 2011.  This hearing was limited to only two issues: (1) entitlement to an increased rating for depression, and (2) entitlement to a TDIU.   

A transcript of the June 2011 hearing has been associated with the claims file.  By the time of the hearing, the Veteran had appointed a private attorney, Jan Dils, to represent him.  However, an individual from North Carolina Department of Veterans' Affairs, rather than Jan Dils, accompanied the Veteran at the Board hearing.  The Veteran was sent a letter in May 2014 informing him that because his representative, Jan Dils, did not accompany him at the June 2011 Board hearing, he could request an additional Board hearing to allow his representative to appear with him.  See 38 C.F.R. § 20.700(a).  The Veteran responded in May 2014 informing the Board that he did not want to appear at an additional Board hearing, and he wanted his case considered based on the evidence of record, including the transcript of the June 2011 hearing.  The Board finds, in light of this letter, that the Veteran has not been denied his due process right to full representation at that stage of the appeal.  See 38 C.F.R. § 20.600 (2013).  

Not on appeal at present, the RO issued a provisional rating decision in August 2013 denying the claim of service connection for removal of teeth due to radiation and chemotherapy, which is now in appellate status.  The same provisional rating decision also decided six other issues: (1) service connection for loss of taste was granted with an evaluation of 0 percent effective March 19, 2012; (2) a compensable disability evaluation for mucositis was denied; (3) service connection for tension headaches was denied; (4) service connection for fatigue was denied; (5) service connection for erectile dysfunction was denied; and (6) a petition to reopen a previously denied claim of service connection for hypertension as secondary to status post nasopharyngeal lymphoepithelioma, was denied.  The cover letter to this provisional rating decision notified the Veteran that if he "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows:  'All necessary evidence was considered by VA.  I request that this provisional decision be made final.'"  Subsequently, the Veteran, through his attorney, filed a "Request for Final Decision," in November 2013.  In light of the special nature of the provisional rating decision issued in August 2013, the "Request for Final Decision" is not a type of document that may be recognized or construed as a notice of disagreement (NOD) at this time.  Except for the issue of service connection for removal of teeth due to radiation and chemotherapy, it does not appear the RO took action on the "Request for Final Decision."  Accordingly, the November 2013 "Request for Final Decision" is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A.  Increased Rating for Depression and TDIU

These claims must be remanded to (1) obtain all outstanding VA treatment records, including those from the Durham and Hampton VA Medical Centers (VAMCs), (2) obtain records from the Social Security Administration (SSA), and (3) arrange for a new VA examination.  

B.  Removal of Teeth 

The remaining issue on appeal must be remanded for issuance of a Statement of the Case (SOC).  See 38 C.F.R. § 19.9(c); see also the April 1, 2014 NOD.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC addressing the issue of service connection for removal of teeth due to radiation and chemotherapy.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in the matter.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any indicated development and adjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

2.  Obtain all VA treatment records not already associated with the claims file, including those from the Durham and Hampton VAMCs.  

3.  Obtain all records from the SSA associated with the Veteran's application for benefits with that agency (whether awarded or denied).  This should include any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

4.  All attempts to fulfill the initial development specified in paragraphs 2-3 above must be documented in the claims file.

If, after making all reasonable attempts as are necessary to obtain these records and responses, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The letter should also inform him that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

5.  After completing all development set forth in paragraphs 2-4 above, arrange for the Veteran to undergo a mental health examination with a qualified examiner.  

A copy of this Remand and all relevant medical records should be made available to the examiner.

Accordingly, the examiner is asked review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's depression.

In doing so, the examiner should discuss the degree of occupational impairment attributable to the Veteran's depression.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. In this regard, the examiner should take into account the Veteran's own assertions regarding the impact of his depression on his ability to work and perform daily living activities.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing all actions set forth in paragraphs 2-5, plus any further action needed as a consequence of the development completed in paragraphs 2-5 above, readjudicate the remanded issues of (1) entitlement to an increased rating for depression, and (2) entitlement to a TDIU.  All pertinent evidence and legal authority should be considered, and all relevant theories of entitlement, including a TDIU and referral for extraschedular consideration, should be addressed. 

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations. The Veteran should be afforded 30 days to respond. Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



